IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-86,764-01


                     EX PARTE JOHN EDWARD HOLMES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR39464A IN THE 142ND DISTRICT COURT
                           FROM MIDLAND COUNTY


       Per curiam.

                                            ORDER

       A jury convicted Applicant of sexual assault and sentenced him to fifteen years’

imprisonment. The appellate Court affirmed. Holmes v. State, No. 11-14-00143-CR (Tex.

App.—Eastland del. Aug. 21, 2015). On May 17, 2017, this Court denied Applicant’s initial habeas

application (the -01 writ), which attacked the merits of the conviction, based on the findings of the

trial court without a hearing. See TEX . CODE CRIM . PROC. art. 11.07.

       On January 6, 2022, this Court received a second habeas application (the -02 writ). It alleged

that there was prosecutorial misconduct in the review of Applicant’s initial -01 habeas application.

Indeed, it has been determined that former Midland County assistant district attorney Ralph Petty

was paid by the district court judges of that county to work on habeas applications pending in the
                                                                                                   2

district courts, including Applicant’s -01 habeas application, at the same time Petty was employed

as an appellate prosecutor by the Midland County District Attorney’s Office. See Ex parte Young,

No. WR-65,137-05, at *5 (Tex. Crim. App. Sept. 22, 2021) (discussing the matter). That dual

employment was not disclosed to this Court or to Applicant at the time his -01 habeas application

was under consideration.

       It does not appear that Petty’s dual employment affected the pre-trial, trial, or appellate

proceedings in Applicant’s case. However, the undisclosed employment relationship leads this

Court to conclude that Applicant was deprived of his due process rights to fair consideration of his

claims in the initial -01 habeas application.

       Therefore, this Court now reconsiders, on its own motion, the initial -01 habeas claims. After

an independent review of the record, without consideration of the trial court’s findings of fact and

conclusions of law, this Court believes that Applicant’s claims are refuted by the record.

       Therefore, after reconsideration on this Court’s own motion, relief is denied in cause number

WR-86,764-01. Applicant’s subsequent habeas application, cause number WR-86,764-02, is

dismissed.



Filed: 12/14/2022
Do not publish